Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

	The rejection under 35 USC 112 is withdrawn in view if the amendments to the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing
date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or
in an application for patent published or deemed published under section 122(b),
in which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention. 

Claims 6-10 are rejected under 35 USC 102 (a((2) as being anticipated by Sumeru et al ("Engineering Cross Resonance Interaction in Multi-modal Quantum Circuits”, 23 December 2019 (2019-12-23)) cited on the IDS filed on 7/8/2021.
Note: The method steps are inherently taught in the apparatus device/limitations in the
rejections as follow:
 Regarding to claim 6, Sumeru et al discloses the device as shown on Figures 1-4b comprising: -receiving, by an inherent system coupled to an inherent processor, both a cross- resonance pulse and a decoupling pulse at a target qubit, wherein the cross- resonance pulse propagates to the target qubit via a control qubit (Figure 1; Figure 4a; p.4, 1 col, 2nd §; "The echoed CR sequence consists of two cross resonance pulses with opposite signs separated by 4 pi pulse on control qubit." };
- receiving, by the system, a state inversion pulse at the control quoit (Figure 1: Figure 4a; 9.4, 1 col., 2nd §; "The echoed CAH sequence consists of two cross resonance pulses with opposite signs separated by a pi pulse on control qubit.”}; and
-receiving, by the system, both a phase-inverted cross-resonance pulse and a phase-inverted decoupling pulse at the target qubit, wherein the phase-inverted cross-resonance pulse propagates to the target qubit via the control quit ( Figure 1; Figure 4a; p.4, 1 col, end §; "The echoed CR sequence consists of two cross resonance pulses with opposite signs separated by a pi pulse on control qubit.”).
Regarding to claim 7, wherein the cross-resonance pulse and the phase-inverted cross- resonance pulse comprise: substantially same amplitudes and pulse periods (Figure 4a); and substantially same 180 degree phase differences (Figure 4a; p.4, 1. col, 2nd).
Regarding to claim 8, wherein the decoupling pulse and the phase-inverted decoupling pulse comprise substantially are 180 degree phase differences ( Figure 4a; p.4, 1. col, end 8). Regarding to claim 9, wherein the cross-resonance pulse, the decoupling pulse, the phase- inverted cross- resonance pulse, and the phase-inverted decoupling pulse are at a resonant frequency of the target qubit (Title; Figure 1).
Regarding to claim 10, further discloses receiving, by the system, both the cross- resonance pulse and the decoupling pulse simultaneously ai the target qubit ( Figure 1; Figure 4a; p.4, 1. col., 2nd ): and receiving, by the system, both the phase-inverted cross-resonance pulse and the phase-inverted decoupling pulse simultaneously at the target qubit ( Figure 1; Figure 4a; p.4, 1. col, 2nd ), thereby facilitating at least one of improved error rate of a quantum gate comprising the target qubit and the control qubit, improved fidelity of the quantum gate, or improved fidelity of a quantum device comprising the quantum gate, see the Abstract.
Allowable Subject Matter
	Claims 1-5 are allowable because the prior art of record does not disclose 
-wherein the first resonant frequency is different from the second resonant frequency, and wherein the first pulse and the second pulse are at the first resonant frequency and in phase at the target qubit as combined in claims 1-5.

Response to Applicant’s Arguments

The applicant argues that “Sumeru may disclose a cross resonance sequence that includes two cross resonance pulses with opposite signs separated by 4 pi pulse on a control qubit, such fails to disclose, teach or suggest the elements”  of claim 1 herein. The arguments are not persuasive since this limitations is not disclosed in the rejected claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 
/DINH T LE/Primary Examiner, Art Unit 2842